Citation Nr: 0709756	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-05 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable disability evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1952 to 
September 1974.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied entitlement to a 
compensable rating for bilateral hearing loss.  


FINDING OF FACT

The service-connected bilateral hearing loss is manifested by 
Level I hearing in the right ear and Level I hearing in the 
left ear. 


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in March 2003 and March 2006.  
The letters advised the veteran of what was needed to 
substantiate a claim for an increased rating.  The letters 
notified the veteran of what information and evidence must be 
submitted to substantiate the claim, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
that pertains to the claim to the RO.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Although the March 2006 VCAA notice letter was provided to 
the veteran subsequent to the initial AOJ unfavorable 
decision, the Board finds that there is no prejudice to the 
veteran.  After the March 2006 VCAA notice was provided, the 
veteran had several months to respond to the notice and 
submit additional evidence in support of his claim.  In April 
2006, in response to the VCAA letter, the veteran informed VA 
that he did not have anything else to submit.  The claim was 
readjudicated in August 2006.  The Board also points out that 
the veteran has not alleged any prejudice.  The Board finds 
that the actions taken by VA have essentially cured the error 
in the timing of notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.      

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2), and (3) are not at issue.  Regarding 
element (4) (degree of disability) and element (5) (effective 
date), the veteran was provided with notice of these elements 
in the March 2006 VCAA notice letter.  As the claim was 
subsequently readjudicated in August 2006, the Board finds 
that the veteran has not been prejudiced by the error in the 
timing of notice.  

Furthermore, the evidence of record shows that, even before 
the veteran was issued the March 2006 notice, he apparently 
had actual knowledge of what information or evidence was 
needed to substantiate the claim for an increased rating for 
hearing loss, and what information and evidence he must 
provide and what information and evidence would be obtained 
by VA.  For instance, in his March 2003 increased rating 
claim, the veteran identified where he was treated, which 
shows that the veteran had actual knowledge that he had the 
responsibility of identifying treatment records so that VA 
would be able to obtain such records on his behalf.  

After the March 2006 notice was issued, at the hearing before 
the RO in May 2006, the veteran argued that the rating 
criteria was flawed.   He also submitted a copy of a Court 
decision in support of his arguments.  The veteran's 
arguments show that he had an understanding as to how a claim 
for an increased rating for hearing loss was substantiated 
and he had actual knowledge of the applicable rating 
criteria.  Under these circumstances, the Board finds that 
any error as to the timing of the notice was nonprejudicial. 

The Board further finds that the duty to assist has been met.  
VA treatment records from the VA medical facility in Spokane 
dated from November 1999 to March 2003 were obtained.  
Treatment records from Fairchild Air Force Base were also 
obtained.  The veteran was afforded VA examinations in May 
2003 and June 2006 in order to determine the nature and 
severity of the hearing loss.  The veteran was afforded a 
hearing before the RO in May 2006.  In September 2006, the 
veteran indicated that he had additional evidence to submit 
and he indicated that he was treated by Dr. L.L.  The Board 
notes that Dr. L.L. conducted the June 2006 VA examination 
and the report of that examination is of record.  The veteran 
did not submit any additional evidence.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

III.  Analysis

The RO assigned a zero percent rating to the service-
connected bilateral hearing loss under the provisions of 
Diagnostic Code 6100.

The veteran underwent a VA audiometric evaluation in May 
2003.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
35
45
40
LEFT
45
35
55
45

The average puretone threshold for the right ear was 41.25 
decibels.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear.  The average puretone 
threshold for the left ear was 45 decibels.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the left ear.  

The findings of the May 2003 evaluation translates to level I 
hearing loss in the right ear and level I hearing loss in the 
left ear when applied to Table VI of the rating schedule.  
This level of hearing loss warrants a zero percent rating and 
no higher under Table VII of the rating schedule.  Therefore, 
the results of this examination also do not support the 
assignment of a higher disability evaluation under Diagnostic 
Code 6100.  

The veteran underwent VA audiometric and ear disease 
examination in June 2006.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
40
60
55
LEFT
40
30
45
45

The average puretone threshold for the right ear was 48.75 
decibels.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear.  The average puretone 
threshold for the left ear was 40 decibels.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the left ear.  

The findings of the June 2006 VA examination report 
translates to level I hearing loss in the right ear and level 
I hearing loss in the left ear when applied to Table VI of 
the rating schedule.  This level of hearing loss warrants a 
zero percent rating and no higher under Table VII of the 
rating schedule.  Thus, the results of this examination also 
do not support the assignment of a higher disability 
evaluation under Diagnostic Code 6100.  

The Board notes that Table VIA is not for application in this 
case because the veteran's puretone thresholds for the left 
or right ears was not more than 55 decibels in each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
and the puretone threshold was not 30 or lower at 1000 Hertz 
and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 
4.86(a).   

The Board has considered the veteran's contentions set forth 
at the RO hearing in May 2006 and in the statement the 
veteran submitted at the hearing.  The veteran contends that 
the values of the hearing tests do not reflect his real 
hearing loss, the VA hearing tests were given in ideal 
conditions, and the test does not resemble ordinary 
circumstances in everyday life.  He does not agree with the 
numerical values assigned to his hearing loss.  The Board 
acknowledges the veteran's contentions.  However, the Board 
is bound in its decisions by the regulations of VA.  See 
38 U.S.C.A. § 7104(c).  As noted above, the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The audiometric tests in this case complied with 
38 C.F.R. § 4.85(a).  The tests were conducted by state-
licensed audiologists and included a controlled speech 
discrimination test and a puretone audiometry test.  The 
Board finds that the VA audiometric tests in this case were 
adequate for rating purposes.  See 38 C.F.R. § 4.1.  The 
Board further points out that the percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1.  
 
The veteran also argues that his case is similar to the 
circumstances in Black v. Nicholson, 20 Vet. App. 233 (2005).  
In Black, the veteran was awarded a 10 percent extraschedular 
rating for bilateral hearing loss on the basis that in work 
environment with substantial background noise, it was as 
likely as not that the veteran would experience decreased 
word discrimination ability.  

The Board finds that the facts in the veteran's case are not 
similar to the facts in Black, supra.  Specifically, in 
Black, there was competent medical evidence that the 
bilateral hearing loss worsened in the work environment.  In 
the veteran's case, there is no such evidence.  The Under 
Secretary for Benefits or the Director of VA's Compensation 
and Pension Service may approve an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities in exceptional cases where the schedular 
evaluation is found to be inadequate pursuant to 38  C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

In the instant case, the RO considered the applicability of § 
3.321 in the supplemental statement of the case.  However, 
there is no evidence that the service-connected bilateral 
hearing loss presents an unusual or exceptional disability 
picture.  The reports of audiological evaluations reflect 
that the veteran worked as a teacher without hearing aids 
until his retirement, which the veteran indicated during his 
personal hearing occurred in 1993.  Although he has reported 
that he had difficulty hearing voices in class, there is no 
evidence that the disability ever resulted in missing work or 
that the hearing loss disability contributed to or caused his 
retirement.  There is also no evidence that the disability 
has since interfered with any attempts to seek new employment 
since his retirement.  Thus, the Board finds that the 
evidence does not demonstrate that his degree of hearing loss 
results in marked interference with employment.  There is 
also no evidence showing that he was ever hospitalized as a 
result of his hearing loss.

For these reasons, the Board finds that the disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  Therefore, the 
Board concludes that referral for consideration of an 
extraschedular rating is not warranted.  Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

The Board is sympathetic to the veteran's contentions made by 
the veteran to the effect that his service-connected hearing 
disability presents him with problems in social situations 
that are not contemplated by his current noncompensable 
rating.  However, as discussed above, the level of hearing 
currently demonstrated on objective evaluation is not 
consistent with a compensable evaluation under the applicable 
regulation, and the criteria for referral for an 
extraschedular evaluation are not met.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for a compensable evaluation for bilateral hearing 
loss.  The benefit sought on appeal is denied. 




ORDER

Entitlement to a compensable disability evaluation for the 
service-connected bilateral hearing loss is not warranted and 
the appeal is denied.



____________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


